            Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


SANDRA GULLOTTI               )
                              )
     Plaintiff,               )                             COMPLAINT
                              )
                              )                             JURY TRIAL
       v.                     )
                              )                             DEMANDED CIVIL NO.:
JOHNSON & JOHNSON, and        )
 JOHNSON & JOHNSON            )                             1:20-cv-1189
CONSUMER INC., f/k/a          )
JOHNSON & JOHNSON             )
CONSUMER COMPANIES, INC., )
                              )
       Defendants             )
______________________________)




       Plaintiff Sandra Gullotti, by and through undersigned counsel, brings this action against

Defendants Johnson & Johnson ("J&J") and be Johnson & Johnson Consumer Inc. f/k/a Johnson

& Johnson Consumer Companies, Inc. (" Johnson & Johnson Consumer Companies, Inc.") as

follows:

                                          INTRODUCTION

   1. This action arises out of Plaintiff Sandra Gullotti’s diagnosis of ovarian cancer which was

       directly and proximately caused by her regular and prolonged exposure to talcum powder

       contained in Defendants' Johnson & Johnson Baby Powder (hereinafter "J&J Baby

       Powder").Plaintiff brings this cause of action against Defendants for claims arising from

       the direct and proximate result of Defendants' and/or their corporate predecessors•

       negligent, willful and wrongful conduct in connection with the design, development,

       manufacture, testing, packaging, promoting, advertising, marketing, distribution,
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 2 of 31



   labeling, and/or sale of the products known as J&J Baby Powder (hereinafter referred to

   as "Products").

                                     THE PARTIES

2. Plaintiff Sandra Gullotti was born in 1960 and used J&J Baby Powder the "Products” for

   nearly her entire life. As a direct and proximate result of using the Products, Plaintiff was

   diagnosed with ovarian cancer on October 30, 2017. Plaintiff resided at 109 Cole

   Avenue, Jamestown, New York at the time of her diagnosis.

3. Defendant, Johnson & Johnson (" J&J"), is a New Jersey Corporation with its principal

   place of business in the State of New Jersey.

4. At all pertinent times, Johnson & Johnson was engaged in the business of manufacturing,

   marketing, testing, promoting, advertising, selling, and/or distributing the Products. At all

   pertinent times, Johnson & Johnson regularly transacted, solicited, and conducted

   business in all States of the United States, including the State of New York.

5. Defendant, Johnson & Johnson Consumer Inc. f/k/a Johnson & Johnson Consumer

   Companies, Inc. ("Johnson & Johnson Consumer Companies, Inc.") is a New Jersey

   corporation with its principal place of business in the State of New Jersey.

6. At all pertinent times, Johnson & Johnson Consumer Companies, Inc. was engaged in the

   business of manufacturing, marketing, testing, promoting, advertising, selling, and/or

   distributing the Products. At all pertinent times, Johnson & Johnson regularly transacted,

   solicited, and conducted business in all States of the United States, including the State of

   New York.

7. At all pertinent times, all Defendants were engaged in the research, development,

   manufacture, design. testing, sale, advertising, and marketing of the Products, and
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 3 of 31



   introduced such products into interstate commerce with knowledge and intent that such

   products be sold in the State of New York.

8. This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) because complete

   diversity exists between Plaintiffs and Defendants, and the matter in controversy,

   exclusive of interest and costs, exceeds the sum of value of $75,000.

9. Plaintiff(s), prior to and at the time of commencement of this action and continuing to the

   present was and is a citizen of the State of NY, residing at 6525 79th Place, Middle

   Village, NY 11379.

10. Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc. f/k/a Johnson &

   Johnson Consumer Companies. Inc.. prior to and at the time of commencement of this

   action and continuing to the present were and are corporate citizens of the State of New

   Jersey, with their principal places of business in the State of New Jersey.

11. Complete diversity existed at the time of commencement of this action and continues to

   exist between the Plaintiff(s) and all Defendants.

12. 12. This Court has personal jurisdiction over Defendants because Defendants are

   authorized to conduct and do conduct business in the State of New York. Defendants

   have marketed, promoted, distributed, advertised, and sold the Products in the State of

   New York and Defendants have sufficient minimum contacts with this State and/or

   sufficiently avail themselves of the markets in this State through their promotion, sales,

   distribution and marketing within this State to render the exercise of jurisdiction by this

   Court permissible.

13. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 (a) and (b) because a

   substantial part of the events or omissions giving rise to Plaintiffs claims occurred in this
         Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 4 of 31



   judicial district. Venue is also proper under 18 U.S.C. § 1965(a) because Defendants

   transact substantial business in this District.

14. Plaintiffs case may be subject to transfer to the Johnson & Johnson Talcum Powder

   Marketing, Sales Practices and Products Liability litigation, in the United States District

   Court for the District of New Jersey, 3:16-md-02738-FLW-LHG, MDL 2738. Plaintiff

   does not waive any jurisdictional rights including, but not limited to, those recognized in

   Lexecon, Inc. v. Mi/berg, Weiss, Bershad, Hynes & Lerach, 523 US 26 (1998).

                        FACTS COMMON TO ALL COUNTS

15. Talc is a magnesium trisilicate and is mined from the earth. Talc is an inorganic mineral.

16. Talc is the main substance in talcum powders. The Johnson & Johnson Defendants

   manufactured the Products. The Products are composed almost entirely of talc.

17. At all pertinent times, a feasible alternative to the Products has existed. For example,

   cornstarch is an organic carbohydrate that is quickly broken down by the body with no

   known health effects. Cornstarch powders have been sold and marketed for the same uses

   as the Products with nearly the same effectiveness.

18. Historically, "Johnson's Baby Powder" has been promoted as a symbol of freshness,

   cleanliness, and purity. During the time in question, the Johnson & Johnson Defendants

   advertised and marketed this product as the beacon of "freshness" and "comfort",

   eliminating friction on the skin, absorbing "excess wetness" helping keep skin feeling dry

   and comfortable, and "clinically proven gentle and mild." The Johnson & Johnson

   Defendants instructed women through advertisements to dust themselves with this

   product to mask odors. The bottle of "Johnson's Baby Powder" specifically targets

   women by stating, "For you, use every day to help feel soft, fresh, and comfortable."
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 5 of 31



19. During the time in question, the Johnson & Johnson Defendants advertised and marketed

   the product "Shower to Shower" as safe for use by women as evidenced in its slogan "A

   sprinkle a day keeps odor away", and through advertisements such as "Your body

   perspires in more places than just under your arms. Use SHOWER to SHOWER to feel

   dry, fresh and comfortable throughout the day." And "SHOWER to SHOWER can be

   used all over your body."

20. In 1971, the first study was conducted that suggested an association between talc and

   ovarian cancer. This study was conducted by Dr. W.J. Henderson and others in Cardiff,

   Wales.

21. In 1982, the first epidemiologic study was performed on talc powder use in the female

   genital area. This study was conducted by Dr. Daniel Cramer and others. This study

   found a 92% increased risk in ovarian cancer with women who reported genital talc use.

   Shortly after this study was published, Dr. Bruce Semple of Johnson & Johnson came and

   visited Dr. Cramer about his study. Dr. Cramer advised Dr. Semple hat Johnson &

   Johnson should place a warning on its talcum powders about the ovarian cancer risks so

   that women can make an informed decision about their health.

22. Since 1982, there have been approximately twenty-two (22) additional epidemiologic

   studies providing data regarding the association of talc and ovarian cancer. Nearly all of

   these studies have reported an elevated risk for ovarian cancer associated with genital talc

   use in women.

       a. In 1983, a case-control study found a 150% increased risk of ovarian cancer for

            women who use talcum powder in the genital area. Hartge, P., et al. Talc and

            Ovarian Cancer. JAMA. 1983; 250(14):1844.
 Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 6 of 31



b. In 1988, a case control study of 188 women diagnosed with epithelial ovarian

   cancer and 539 control women found that 52% of the cancer patients habitually

   used talcum powder on the genital area before their cancer diagnosis. The study

   showed a 50% increase in risk of ovarian cancer in women that used talcum

   powder on their genital area and a positive dose-response relationship.

   Whittemore AS, et al. Personal and environmental characteristics related to

   epithelial ovarian cancer. II. Exposures to talcum powder, tobacco, alcohol, and

   coffee. Am.J. Epidemiol. 1988 Dec; 128(6):1228-40.

c. In 1992, a case-control study found a statistically significant 80% increased risk

   of ovarian cancer in women with more than 10,000 lifetime perinea! applications

   of talc, demonstrating a positive dose-response relationship. Harlow BL, et a/.

   Perinea! exposure to talc and ovarian cancer risk. Obstet Gynecol. 1992 Jul;

   80(1):19-26.

d. Another 1992 case-control study reported a 70% increased risk from genital talc

   use and a 379% increased risk of ovarian cancer of women who used talc on

   sanitary napkins in their genital area. Rosenblatt, K.A. et al. Mineral fiber

   exposure and the development of ovarian cancer. Gynecol OncoJ. 1992 Apr;

   45(1):20- 5.

e. In 1996, a case-control study found a statistically significant 97% increased risk

   of ovarian cancer in women who used what they described as a "moderate" or

   higher use of talc-based powders in their genital area. See Shushan, A., et al.

   Human menopausal gonadotropin and the risk of epithelial ovarian cancer. Ferti./

   Steril. 1996 Jan; 65(1):13-8.
 Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 7 of 31



f. In 1997, a case control study of 313 women with ovarian cancer and 422 without

   this disease found that the women with cancer were more likely to have applied

   talcum powder to their external genitalia area. Women using these products had a

   statistically significant 50% to 90% higher risk of developing ovarian cancer.

   Cook, LS, et al. Perinea! powder exposure and the risk of ovarian cancer. Am. J

   Epidemiol. 1997 Mar 1; 145(5):459-65.

g. In 2000, a case-control study of over 2,000 women found a statistically significant

   50% increased risk of ovarian cancer from genital talc use in women. Ness, RB, et

   al. Factors related to inflammation of the ovarian epithelium and risk of ovarian

   cancer. Epidemiology. 2000 Mar; 11 (2): 111-7.

h. In 2004, a case-control study of nearly, 1,400 women from 22 counties in Central

   California found a statistically significant 37% increased risk of epithelial ovarian

   cancer from women's genital talc use, and a 77% increased risk of serous invasive

   ovarian cancer from women's genital talc use. Importantly, this study also

   examined at women's use of cornstarch powders as an alternative to talc and

   found no increased risk in ovarian cancer in women in the cornstarch group,

   further supporting the causal connection between genital talc use and ovarian

   cancer. Mills, PK, et al. Perineal talc exposure and epithelial ovarian cancer risk

   in the Central Valley of California. Int J Cancer. 2004 Nov 1 O; 112(3):458-64.

i. In 2008, a combined study of over 3,000 women from a New England-based case-

   control study found a general 36% statistically significant increased risk of

   epithelial ovarian cancer from genital talc use and a 60% increased risk of the

   serous invasive ovarian cancer subtype. The study also found a strong dose
            Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 8 of 31



             response relationship between the cumulative talc exposure and incidence of

             ovarian cancer, adding further support to the causal relationship. Gates, MA, et al.

             Talc Use, Variants of the GSTM 1, GSTT1, and NAT2 Genes, and Risk of

             Epithelial Ovarian Cancer. Cancer Epidemiol Biomarkers Prev. 2008 Sep;

             17(9):2436-44.

       j.     A 2009 case-control study of over 1,200 women found the risk of ovarian cancer

             increased significantly with increasing frequency and duration of talc use, with an

             overall statistically significant 53% increased risk of ovarian cancer from genital

             talc use. That increased risk rose dramatically, to 108%, in women with the

             longest duration and most frequent talc use. Wu, AH, et al. Markers of

             inflammation and risk of ovarian cancer in Los Angeles County. Int. J Cancer.

             2009 Mar 15; 124(6):1409- 15.

       k. In June of 2013, a pooled analysis of over 18,000 women in eight case -control

             studies found a 20% to 30% increased risk of women developing epithelial

             ovarian cancer from genital powder use. The study concluded by stating,

             "Because there are few modifiable risk factors for ovarian cancer, avoidance of

             genital powders may be a possible strategy to reduce ovarian cancer incidence."

             Terry, KL, et al. Genital powder use and risk of ovarian cancer: a pooled analysis

             of 8,525 cases and 9,859 controls. Cancer Prev Res (Phi/a). 2013 Aug; 6(8):811-

             21.

23. Researchers have also examined the link between endometrial cancer, form of uterine

   cancer, and application of talcum powder to the perineal area.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 9 of 31



24. In 2010, one such study analyzed data from a 1976 cohort study of over 66,000 women

   and found a statistically significant 21 % increased risk of endometrial (uterine) cancer in

   postmenopausal women who had ever applied talcum powder in the perinea! area. This

   risk rose to 24% for postmenopausal women who applied talc in the perinea! area

   "regularly," defined as at least once a week. Karageorgi S., et al. (2010) Perinea! use of

   talcum powder and endometrial cancer risk. Cancer Epidemiol Biomarkers Prev. 2010

   May; 19:1269-1275.

25. In 1993, the United States National Toxicology Program published a study on the toxicity

   of non-asbestiform talc and found clear evidence of carcinogenic activity. Talc was found

   to be a carcinogen, with or without the presence of asbestos-like fibers.

26. In response to the United States National Toxicology Program's study, the Cosmetic

   Toiletry and Fragrance Association (CTFA) formed the Talc Interested Party Task Force

   (TIPTF). Johnson & Johnson, Inc., and Johnson & Johnson Consumer Companies, Inc.

   were members of the CFTA. The stated purpose of the TIPTF was to pool financial

   resources of these companies in an effort to collectively defend talc use at all costs and to

   prevent regulation of any type over this industry. The TIPTF hired scientists to perform

   biased research regarding the safety of talc, members of the TIPTF edited scientific

   reports of the scientists hired by this group prior to the submission of these scientific

   reports to governmental agencies, members of the TIPTF knowingly released false

   information about the safety of talc to the consuming public, and used political and

   economic influence on regulatory bodies regarding talc. All of these activities have been

   well coordinated and planned by these companies and organizations over the past four (4)
       Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 10 of 31



   decades in an effort to prevent regulation of talc and to create confusion to the consuming

   public about the true hazards of talc relative to cancer.

27. On November 10, 1994, the Cancer Prevention Coalition mailed a letter to then Johnson

   & Johnson C.E.O, Ralph Larson, informing his company that studies as far back as

   1960's " ... show conclusively that the frequent use of talcum powder in the genital area

   pose a serious health risk of ovarian cancer." The letter cited a recent study by Dr.

   Bernard Harlow from Harvard Medical School confirming this fact and quoted a portion

   of the study where Dr. Harlow and his colleagues discouraged the use of talc in the

   female genital area. The letter further stated that 14,000 women per year die from ovarian

   cancer and that this type of cancer is very difficult to detect and has a low survival rate.

   The letter concluded by requesting that Johnson & Johnson withdraw talc products from

   the market because of the alternative of cornstarch powders, or at a minimum, place

   warning information on its talc-based boy powders about ovarian cancer risk they pose.

28. In 1996, the condom industry stopped dusting condoms with talc due to the growing

   health concerns.

29. In February of 2006, the International Association for the Research of Cancer (IARC)

   part of the World Health Organization published a paper whereby they classified perinea!

   use of talc-based body powder as a "Group 28" human carcinogen. IARC which is

   universally accepted as the international authority on cancer issues, concluded that

   studies from around the world consistently found an increased risk of ovarian cancer in

   women from perinea! use of talc. IARC found that between 16-52% if women in the

   world were using talc to dust their perineum and found an increased risk of ovarian

   cancer in women talc users ranging from 30-60%. IARC concluded with this
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 11 of 31



   "Evaluation": "There is limited evidence in humans for the carcinogenicity of perinea!

   use of talc-based body powder." By definition "Limited evidence of carcinogenicity"

   means "a positive association has been observed between exposure to the agent and

   cancer for which a causal interpretation is considered by the Working Group to be

   credible, but chance, bias or confounding could not be ruled out with reasonable

   confidence."

30. In approximately 2006, the Canadian government under The Hazardous Products Act and

   associated Controlled Products Regulations classified talc as a "D2A," "very toxic," 51

   "cancer causing" substance under its Workplace Hazardous Materials Information System

   (WHMIS). Asbestos is also classified as "D2A".

31. In 2006, lmerys Talc began placing a warning on the Material Safety Data Sheets

   (MSDS) it provided to the Johnson & Johnson Defendants regarding the talc it sold to

   them to be used in the Products. These MSDSs not only provided the warning

   information about the IARC classification but also included warning information

   regarding "States Rights to Know" and warning information about the Canadian

   Government's "D2A" classification of talc as well.

32. Defendants had a duty to know and warn about the hazards associated with the use of the

   Products.

33. Defendants failed to inform customers and end users including the Plaintiff of the

   Products known catastrophic health hazard associated with the use of the Products.

34. In addition, Defendants procured and disseminated false, misleading, and biased

   information regarding the safety of the Products to the public including the Plaintiff and

   used influence over governmental and regulatory bodies regarding talc.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 12 of 31



35. Plaintiff was born in 1960 and is a resident of Jamestown, New York.

36. When Plaintiff was an infant, her mother applied and J&J Baby Powder to her. As she

   grew up, and throughout her life, Plaintiff continued to use the Products daily.

37. There was never any indication, on the Products, packaging or otherwise, that this normal

   use could and would cause Plaintiff to have developed or to develop ovarian cancer.

38. Plaintiff was diagnosed with ovarian cancer on October 30, 2017

39. Plaintiff underwent chemotherapy and surgery including her bilateral salpingo-

   oophorectomy.

                                     COUNT ONE
                                  STRICT LIABILITY:
                                  FAILURE TO WARN


40. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

41. At all pertinent times, the Johnson & Johnson Defendants were manufacturing,

   marketing, testing, promoting, selling and/or distributing the Products in the regular

   course of business.

42. At all pertinent times, Plaintiff used the Products to powder her perineal area, which is a

   reasonably foreseeable use.

43. At all pertinent times, Defendants in this action knew or should have known that the use

   of talcum powder based products in the perinea! area significantly increases the risk of

   cancer, including, but not limited to, ovarian and uterine cancer, based upon scientific

   knowledge dating back for decades.

44. At all pertinent times, including the time of sale and consumption, the Products when put

   to the aforementioned reasonably foreseeable use, were in an unreasonably dangerous
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 13 of 31



   and defective condition because they failed to contain adequate and proper warnings

   and/or instructions regarding the increased risk of cancer, including, but not limited to,

   ovarian and uterine cancer, associated with the use of the Products by women to powder

   their perinea! area. Defendants themselves failed to properly and adequately warn and

   instruct Plaintiff as to the risks and benefits of the Products given her need for this

   information.

45. Had Plaintiff received a warning that the use of the Products would significantly increase

   her risk of developing cancer, she would not have used them. As a proximate result of

   Defendants' design, manufacture, marketing, sale, and distribution of the Products,

   Plaintiff was injured catastrophically, and was caused severe pain, suffering, disability,

   impairment, loss of enjoyment of life, loss of care, and comfort, economic damages.

46. The development of ovarian cancer by Plaintiff was the direct and proximate result of

   the unreasonably dangerous and defective condition of the Products at the time of sale

   and consumption, including their lack of warnings; Plaintiff suffered injuries and

   damages including, but not limited to, physical and mental pain and suffering, fear of

   death, and medical expenses.

47. Defendants' products were defective because they failed to contain warnings and/or

   instructions and breached express warranties and/or failed to conform to express factual

   representations upon which Plaintiff justifiably relied in electing to use the Products. The

   defect or defects made the Products unreasonably dangerous to persons, such as Plaintiff,

   who could reasonably be expected to use and rely upon such products. As a result, the

   defect or defects were a producing cause of Plaintiffs injuries and damages.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 14 of 31



48. Defendants' products failed to contain, and continue to this day not to contain, adequate

   warnings and/or instructions regarding the increased risk of cancer, including, but not

   limited to, ovarian and uterine cancer, with the use of their products by women.

   Defendants continue to market, advertise, and expressly represent to the general public

   that it is safe for women to use their products regardless of application. Defendants

   continue with these marketing and advertising campaigns despite having scientific

   knowledge that dates back to the 1960's that their products increase the risk of cancer in

   women when used in the perineal area.

49. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.

                                      COUNT TWO
                                   STRICT LIABILITY:
                   DESIGN AND/OR MANUFACTURING DEFECT
50. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

51. Defendants engaged in the design, development, manufacture, marketing, sale, and

   distribution of the Products in a defective and unreasonably dangerous condition to

   consumers, including Plaintiff.

52. Defendants caused the Products to enter the stream of commerce and to be sold through

   various retailers, where Plaintiff purchased the Products.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 15 of 31



53. The Products were expected to, and did, reach consumers, including Plaintiff, without

   change in the condition in which it was manufactured and sold by Defendants and/or

   otherwise released into the stream of commerce.

54. Plaintiff used the Products in a manner normally intended, recommended, promoted, and

   marketed by Defendants.

55. Products failed to perform safely when used by Plaintiff in a reasonably foreseeable

   manner, specifically increasing her of developing ovarian cancer.

56. The propensity of talc fibers to translocate into the female reproductive system,

   including, but not limited to, the ovaries and endometrial lining of the uterus, thereby

   substantially increasing risk of cancer, including, but not limited to, ovarian and uterine

   cancer, renders the Products unreasonably dangerous when used in the manner it was

   intended and to an extent beyond that would be contemplated by the ordinary consumer,

   including the Plaintiff.

57. Importantly, the Products are an inessential cosmetic product that do not treat or cure any

   serious disease. Further, safer alternatives, including corn-starch-based powders, have

   been readily available for decades.

58. Defendants have known, or should have known, that the Products are unreasonably

   dangerous when used by a woman in her perinea! area but have continued to design,

   manufacture, sell, distribute, market, promote, and supply the Products so as to maximize

   sales and profits at the expense of public health and safety in conscious disregard of the

   foreseeable harm to the consuming public, including Plaintiff.

59. As a direct and proximate result of Defendants' conduct, including actions, missions, and

   misrepresentations, Plaintiff sustained the following damages:
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 16 of 31



       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.

                                     COUNT THREE
                                     NEGLIGENCE
60. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

61. The Johnson & Johnson Defendants were negligent in marketing, designing,

   manufacturing, producing, supplying, inspecting, testing, advertising selling and/or

   distributing the Products in one or more of the following respects:

       a. In failing to warn Plaintiff and the general public of the hazards associated with

             the use of Products;

       b. In failing to properly test their products to determine adequacy and effectiveness

             or safety measures, if any, prior to releasing the Products for consumer use;

       c. In failing to properly test their products to determine the increased risk of ovarian

             cancer during the normal and/or intended use of the Products;

       d. In failing to inform ultimate users, including the Plaintiff, as to the safe and

             proper methods of handling and using the Products;

       e. In failing to remove the Products from the market when Defendants knew or

             should have known the Products were defective;

       f. In failing to instruct the ultimate users, including the Plaintiff, as to the methods

             for reducing the type of exposure to the Products which caused increased risk of

             cancer, including, but not limited to, ovarian and uterine cancer;
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 17 of 31



       g. In failing to inform the public in general and Plaintiff in particular of the known

             dangers of using the Products for dusting the perineum;

       h. In failing to advise users including the Plaintiff how to prevent or reduce exposure

             that caused increased risk for cancer, including, but not limited to, ovarian and

             uterine cancer;

       i. In marketing and labeling the Products as safe for all uses despite knowledge to

             the contrary; and

       j. In failing to act like a reasonably prudent company under similar circumstances.

62. Each and all of these acts and omissions, taken singularly or in combination, were a

   proximate cause of the injuries and damages sustained by Plaintiff.

63. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.

                                        COUNT FOUR
                           BREACH OF EXPRESS WARRANTY
64. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

65. The Johnson & Johnson Defendants expressly warranted, through direct- to-consumer

   marketing, advertisements, and labels, including to the Plaintiff that the Products were

   safe and effective for reasonably anticipated uses, including use by women in the perinea!

   area.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 18 of 31



66. The Products did not conform to these express representations because they cause serious

   injury when used by women in the perinea! area in the form of cancer, including, but no

   limited to, ovarian and uterine cancer.

67. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.




                                     COUNT FIVE
                            BREACH OF IMPLIED WARRANTIES



68. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

69. Defendants breached their implied warranties of the Products sold to Plaintiff because

   they were not fit for their common, ordinary and intended uses, including use by women

   in the perineal area.

70. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 19 of 31




                                        COUNT SIX
                                    PUNITIVE DAMAGES



71. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

72. Defendants have acted willfully, wantonly, with an evil motive, and recklessly in one or

   more of the following ways:

       a. Defendants knew of the unreasonably high risk of cancer, including, but not

             limited to, ovarian and uterine cancer, posed by the Products before

             manufacturing, marketing, distributing and/or selling the Products, yet

             purposefully proceeded with such action;

       b. Despite their knowledge of the high risk of cancer, including, but not limited to,

             ovarian and uterine cancer, associated with the Products, Defendants affirmatively

             minimized this risk through marketing and promotional efforts and product

             labeling;

       c. Through the actions outlined above, Defendants expressed a reckless indifference

             to the safety of users of the Products, including Plaintiff. Defendants' conduct, as

             described herein, knowing the dangers and risks of the Products, yet concealing

             and/or omitting this information, in furtherance of their conspiracy and concerted

             action was outrageous because of Defendants' evil motive or reckless indifference

             to the safety of users of the Products.

73. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 20 of 31



       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

              distress, fear of death, inconvenience, loss of enjoyment and impairment of

              quality of life.



                                     COUNT SEVEN
                             NEGLIGENT MISREPRESENTATION



74. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

75. Defendants had a duty to accurately and truthfully represent to the medical and healthcare

   community, Plaintiff, and the public, that the Products had been tested and found to be

   safe and effective for use in the perineal area. The representations made by Defendants,

   in fact, were false.

76. Defendants failed to exercise ordinary care in the representations concerning the Products

   while they were involved in their manufacture, sale, testing, quality assurance, quality

   control, and distribution in interstate commerce, because Defendants negligently

   misrepresented the Products' high risk of unreasonable, dangerous, adverse side effects.

77. Defendants breached their duty in representing that the Products have no serious side

   effects.

78. As a foreseeable, direct and proximate result of the negligent misrepresentation of

   Defendants as set forth herein, Defendants knew, and had reason to know, that the

   Products had been insufficiently tested, or had not been tested at all, and that they lacked

   adequate and accurate warnings, and that it created a high risk, and/or higher than
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 21 of 31



   acceptable risk, and/or higher than reported and represented risk, of adverse side effects,

   including, but not limited to, ovarian and uterine cancer.

79. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.




                                      COUNT EIGHT
                                FRAUDULENT CONCEALMENT



80. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

81. Defendants owed consumers, including Plaintiff, a duty to fully and accurately disclose

   all materials facts regarding the Products, not to conceal material defects related thereto,

   not to place these defective products into the stream of commerce, and to fully and

   accurately label product packaging. To the contrary, Defendants explicitly and/or

   implicitly represented that the Products were safe and effective.

82. Defendants actively and intentionally concealed and/or suppressed material facts, in

   whole or in part, to induce consumers, including Plaintiff, to purchase and use the

   Products and did so at her expense. Specifically:

       a. Defendants have been aware of the positive association between feminine talc use

             and cancer demonstrated by epidemiology studies since at least 1982 and more
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 22 of 31



           than a dozen such published studies, including meta-analyses, have been

           published demonstrating similar results;

       b. Defendants have been aware fore decades of the propensity for talc particles to

           translocate rom the perineum through the vaginal tract into the ovaries;

       c. IARC, the recognized world authority of agent carcinogenicity, has determined

           that there is a credible causal between feminine talc use and ovarian cancer;

       d. Johnson & Johnson's own paid consultant, Dr. Alfred Wehner, advised the

           company on multiple occasions, by at least 1997, that Johnson & Johnson's denial

           of a positive association between feminine talc use and ovarian cancer was

           "technically and factually incorrect."; and

       e. Recent studies have again confirmed a statistically significant correlation between

           talcum powder use in the perinea! area and uterine cancer.

83. Defendants made the misrepresentation and/or omissions for the purpose of deceiving

   and defrauding Plaintiff and with the intention of having her act and rely on such

   misrepresentations and/or omissions.

84. Defendants knew that their concealments, misrepresentations and/or omissions were

   material, and that they were false, incomplete, misleading, deceptive, and deceitful when

   they were made. Alternatively, Defendants concealed information, and/or made the

   representations with such reckless disregard for the truth that knowledge of the falsity can

   be imputed to them.

85. Defendants profited, significantly, from their unethical and illegal conduct that caused

   Plaintiff to purchase and habitually use a dangerous and defective product.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 23 of 31



86. Defendants' actions, and Plaintiffs justifiable reliance thereon, were substantial

   contributing factors in causing injury and incurrence of substantial damages.

87. Plaintiff sustained the following damages as a foreseeable, direct, and substantial

   contributing factors in causing injury and incurrence of substantial damages.

88. Plaintiff sustained the following damages as a foreseeable, direct, and proximate result of

   Defendants' acts and/or omissions:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.



                                   COUNT NINE
                     FRAUD: INTENTIONAL MISREPRESENTATION



89. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

90. Defendants, who engaged in the development, manufacture, marketing, sale and

   distribution of personal hygiene products, including the Products, owed a duty to provide

   accurate and complete information regarding said products.

91. Defendants fraudulently misrepresented the use of the Products as safe and effective,

   including to Plaintiff, specifically:

       a. Johnson & Johnson's website calls it a "misconception" that talc is baby powder

             can be "absorbed into the body"
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 24 of 31



       b. Johnson & Johnson print advertisements directed at adult women asserted that,

           because Johnson & Johnson Baby Powder is used on babies, women can "trust"

           that Johnson & Johnson will take "just as much care" of their skin:

       c. Misleading consumers in advertisements that the talc in Johnson & Johnson Baby

           Powder is safe because it comes from "nature" and is "pure";

       d. Johnson & Johnson, on its website, claims that "30 years of research by

           independent scientists, review boards and global authorities" have concluded that

           talc can be used safely in personal care products," failing to mention the dozens of

           studies demonstrating a relationship between feminine talc use and ovarian

           cancer, as well as the decision by IARC to label feminine talc powder use as

           "possibly carcinogenic"; and

       e. On the Johnson & Johnson Baby Powder bottle, Defendants include a

           conspicuous warning to mothers to prevent babies from inhaling the powder and

           the inclusion of this lone warning implies to the consumer that Johnson &

           Johnson Baby Powder is safe in all other manners of use.

92. Defendants knew that these misrepresentations and/or omissions were material, and that

   they were false, incomplete, misleading, deceptive and deceitful when they were made.

93. Defendants made the misrepresentations and/or omissions for the purpose of deceiving

   and defrauding consumers, including Plaintiff, with the intention of having them act and

   rely on such misrepresentations and/or omissions.

94. Plaintiff relied, with reasonable justification, on the misrepresentations by Defendants,

   which induced her to purchase and use the Products on a regular basis for decades.
        Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 25 of 31



95. Defendants profited, significantly, from their unethical and illegal conduct that

   fraudulently induced Plaintiff, and millions of other consumers, to purchase a dangerous

   and defective product.

96. Defendants' actions, and Plaintiff's justifiable reliance thereon, were substantial

   contributing factors in causing injury and incurrence of substantial damages.

97. As a foreseeable, direct, and proximate result of the aforementioned fraudulent

   misrepresentations by Defendants, Plaintiff sustained the following damages:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

             distress, fear of death, inconvenience, loss of enjoyment and impairment of

             quality of life.

                               COUNT TEN
              CONSUMER FRAUD: VIOLATION OF GBL §§ 349 AND 350.



98. Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

   herein.

99. New York's UCL prohibits any "[d]eceptive acts or practices in the conduct of any

   business, trade or commerce .... " GBL § 349. Defendants' misrepresentations and

   omissions described herein are "deceptive acts or practices" under New York law.

100.         The Defendants acted, used and employed unconscionable commercial practices,

   deception, fraud, false pretenses, false promises and misrepresentations, and knowingly

   concealed, suppressed and omitted material facts with the intent that consumers,

   including the Plaintiff herein and his physicians and medical providers, rely upon such
       Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 26 of 31



   concealment, suppression and omission, in connection with the sale, advertisement and

   promotion of Defendants' Products.

101.      Plaintiff purchased and used the Johnson & Johnson Defendants' Products

   primarily for personal use and thereby suffered ascertainable losses as a result of

   Defendants' actions in violation of GBL §§ 349 and 350.

102.      Had Defendants not engaged in the deceptive conduct described herein, Plaintiff

   would not have purchased and/or paid for Defendants' Products and would not have

   incurred related injuries and damages.

103.      Defendants engaged in wrongful conduct while at the same time obtaining, under

   false pretenses, monetary gain from Plaintiff for the Products that would not have been

   paid had Defendants not engaged in fraudulent conduct.

104.      Defendants engaged in fraudulent methods of competition and deceptive acts or

   practices that were proscribed by law, including the following:

       a. Representing that goods or services have characteristics, ingredients, uses,

          benefits, or quantities that they do not have;

       b. Advertising goods or services with the intent not to sell them as advertised; and

       c. Engaging in fraudulent conduct that creates a likelihood of confusion or

          misunderstanding.

105.      Defendants intended for the public including the Plaintiff, Plaintiff's physicians

   and medical providers, to rely on their representations and advertisements regarding the

   Products in order to achieve monetary gain from Plaintiff through her purchase of the

   Products.
       Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 27 of 31



106.      Plaintiff was injured by the cumulative and indivisible nature of Defendants'

   conduct. The cumulative effect of Defendants' conduct directed at Plaintiff and other

   consumers was to create demand for and sell the Products. Each aspect of Defendants'

   conduct combined to artificially create sales of the Products.

107.      Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

   practices in the design, labeling, development, manufacture, promotion, and sale of the

   Products.

108.      Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

   practices in the design, labeling, development, manufacture, promotion, and sale of the

   Products.

109.      Had Defendants not engaged in the deceptive conduct described above, Plaintiff

   would not have purchased and/or paid for the product and would not have incurred

   related injuries and damages.

110.      Defendants' intentional, deceptive, unconscionable, and fraudulent representations

   and material omissions to the public, Plaintiff, physicians, and consumers, constituted

   unfair and deceptive acts and trade practices in violation of GBL §§ 349 and 350.

111.      Defendants have engaged in unfair competition or unfair or deceptive acts or trade

   practices or have made false representations in violation of GBL §§ 349 and 350.

112.      Defendants are the suppliers, manufacturers, advertisers, and sellers of the

   Products, and are subject to liability under GBL §§ 349 and 350 for unfair, deceptive,

   fraudulent and unconscionable consumer sales practices.

113.      Defendants violated GBL §§ 349 and 350, by knowingly and falsely representing

   that Defendants' Products were fit to be used for the purpose for which they were
       Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 28 of 31



   intended, when in fact the Products were and are defective and dangerous, and by other

   acts alleged herein. These representations were made in marketing and promotional

   materials.

114.      Defendants had actual knowledge of the defective and dangerous condition of

   Defendants' Products and failed to take any action to cure such defective and dangerous

   conditions.

115.      Plaintiff reasonably relied upon Defendants' misrepresentations and omissions in

   determining which Products to use.

116.      Defendants' deceptive, unconscionable or fraudulent representations and material

   omissions to Plaintiff and other consumers constituted deceptive acts and practices.

117.      By reason of the unlawful acts engaged in by Defendants, and as a direct and

   proximate result thereof, Plaintiff suffered ascertainable losses and damages.

118.      As a foreseeable, direct, and proximate result of the aforementioned fraudulent

   misrepresentations by Defendants, Plaintiff sustained the following damages:

       a. Economic losses including medical care and lost earnings.

       b. Noneconomic losses including physical and mental pain and suffering, emotional

          distress, fear of death, inconvenience, loss of enjoyment and impairment of

          quality of life.



                        COUNT ELEVEN
   RESTITUTION OR DISGORGEMENT BASED ON UNJUST ENRICHMENT



119.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

   forth herein.
       Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 29 of 31



120.      As a result of the Johnson & Johnson Defendants' unlawful, fraudulent and

   misleading labeling, advertising, marketing and sales of the Products described herein,

   Defendants were unjustly enriched at the expense of Plaintiff.

121.      Defendants sold their Products to Plaintiff as described herein and profited

   therefrom. It would be against equity and good conscience to permit Defendants to retain

   the ill-gotten benefits Defendants received from Plaintiff, in light of the fact that the

   Products were not what Defendants purported them to be. Thus, it would be unjust and

   inequitable for Defendants to retain the benefit without restitution or disgorgement to

   Plaintiff of monies paid to Defendants for the Products.




                    TOLLING OF STATUTE OF LIMITATIONS

122.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

   forth herein.

123.      Plaintiff suffered an illness that had a latency period and did not arise until many

   years after exposure. Plaintiff was not aware at the time of Plaintiffs diagnosis that her

   ovarian cancer was caused by her use of the Defendants' Products. Consequently, the

   discovery rule applies to this case and the statute of limitations has been tolled until the

   day that Plaintiff knew or had reason to know that Plaintiffs ovarian cancer was linked to

   her use of Defendants' Products.

124.      Furthermore, the running of any statute of limitations has been equitably tolled by

   reason of Defendants' fraudulent concealment and conduct. Through their affirmative

   misrepresentations and omissions, Defendants actively concealed from Plaintiff and

   Plaintiff the true risks associated with the Products.
           Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 30 of 31



   125.        As a result of Defendants' actions, Plaintiff, Plaintiff and Plaintiffs prescribing

       physicians were unaware, and could not reasonably know or have learned through

       reasonable diligence that she had been exposed to the risks alleged herein and that those

       risks were the direct and proximate result of Defendants' acts and omissions.

   126.        Furthermore, Defendants are estopped from relying on any statute of limitations

       because of their concealment of the truth, quality and nature of the Products. Defendants

       were under a duty to disclose the true character, quality and nature of the Products

       because this was non-public information over which the Defendants had and continue to

       have exclusive control, and because the Defendants knew that this information was not

       available to the public, Plaintiff's medical providers and/or health facilities.

   127.        Defendants had the ability to and did spend enormous amounts of money in

       furtherance of their purpose of marketing and promoting a profitable product,

       notwithstanding the known or reasonably known risks. Plaintiff's medical professionals

       could not have afforded and could not have possibly conducted studies to determine the

       nature, extent and identity of related health risks, and were forced to rely on Defendants'

       representations.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants on each of the above-

referenced claims and causes of action, and as follows:

       a. Awarding compensatory damages in excess of $75,000, including, but not limited to

           pain, suffering, emotional distress, fear of death, loss of enjoyment of life, and other

           non-economic damages in an amount to be determined at trial of this action;
           Case 1:20-cv-01189 Document 1 Filed 02/11/20 Page 31 of 31



       b. Awarding compensatory damages in excess of $75,000 for Plaintiff's injuries in an

          amount to be determined at trial of this action;

       c. Awarding economic damages in the form of medical expenses, out of pocket expenses,

          lost earnings and other economic damages in an amount to be determined at trial of his

          action;

       d. Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless acts of

          the Defendants who demonstrated a complete disregard and reckless indifference for

          the safety and welfare of the general public and Plaintiff in an amount sufficient to

          punish Defendants and deter future similar conduct;

       e. For an order requiring Defendants to immediately cease and desist from all fraudulent,

          deceptive, unlawful, and illegal conduct described above;

       f. Pre-judgment interest;

       g. Post-judgment interest;

       h. Awarding Plaintiff reasonable attorneys' fees;

       i. Awarding Plaintiff, the costs of these proceedings; and

       j. Such other and further relief as this Court deems just and proper.

Dated: February 11, 2020



                                                    BELLUCK & FOX, LLP




                                                    Kristina Georgiou, Esq.
                                                    Attorneys for Plaintiff
                                                    546 5th Avenue, 5th Floor
                                                    New York, New York 10036
                                                    212-681-1575
